     Richard J. Wotipka                           Honorable Timothy W. Dore
 1   BROADWAY LAW GROUP                           Chapter 13
     707 East Harrison                            Hearing Date: December 5, 2018
 2
     Seattle, WA 98102                            Hearing Time: 9:30 am
 3
     (206) 623-2020                               Response Date: November 28, 2018
     rjw@bwseattlelaw.com
 4
                       IN THE UNITED STATES BANKRUPTCY COURT
 5               WESTERN DISTRICT OF WASHINGTON AT SEATTLE
                                         )
 6                                       ) No. 18-13536
     In Re:                               )
 7                                        ) MOTION FOR ORDER
            LUU LE,                      ) AUTHORIZING WITHDRAWAL
 8
                    Debtor(s).           ) OF COUNSEL
 9
                                         )
                                         )
10
            COMES NOW Richard J. Wotipka, debtor’s counsel of record, and, pursuant to
11
     Local Rules W.D. Wash. Bankr. RULE 2089-1, moves an order authorizing his
12
     withdrawal as attorney for the debtor in this proceeding.
13
      1.) The debtor's mailing address, telephone number and email address are as follows:
14         Luu Le
           8823 Renton Ave. S., #2
15         Seattle, WA 98118-4918
           (206) 276-4559
16         luule92@gmail.com

17     2.) No deadlines, hearings, or trials will be automatically continued as a result of the
     requested withdrawal.
18
                                                          Broadway Law Group
19

20
     Dated: 11/05/2018                                 By: S/Richard J. Wotipka
21
                                                           Richard J. Wotipka
                                                           Attorneys for the debtor
22
                                   CERTIFICATION OF COUNSEL
23
            I, Richard J. Wotipka, under penalty of perjury, do hereby certify that I have
24
     served a copy of this motion upon the debtor, by on this date placing a copy of the motion
25
     addressed to the debtor for delivery via First Class United States Mail.

     DECLARATION - 1                                                 BROADWAY LAW GROUP
                                                                             1707 east Harrison
                                                                         Seattle, Washington 98102
                                                                               (206) 623-2020
                                                                             Fax (206) 682-6148
Case 18-13536-TWD        Doc 16     Filed 11/05/18     Ent. 11/05/18 15:42:09        Pg. 1 of 2
 1
     Dated: November 5th, 2018                    By: S/Richard J. Wotipka
 2                                                   Richard J. Wotipka
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     DECLARATION - 2                                            BROADWAY LAW GROUP
                                                                        1707 east Harrison
                                                                    Seattle, Washington 98102
                                                                          (206) 623-2020
                                                                        Fax (206) 682-6148
Case 18-13536-TWD      Doc 16    Filed 11/05/18    Ent. 11/05/18 15:42:09       Pg. 2 of 2
